Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because the new ground of rejection hereinafter.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
A LIGHT TRANSMISSIVE PLATE OF DISPLAY DEVICE COMPRISE A HOLE

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 17 and 18 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
The claims are rejected because they are dependent on an optional structure. As noted in claim 1, the device either has a second hole or a third hole (i.e. both holes don’t exist at the same time). Thus, in an instance where the device comprises only a third hole, claims 17 and 18 do not further limit the subject matter of the claim 1 upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Koh et al. [US PGPUB 20120069579] in view of Amoh et al. [US PGPUB 20070215895] (hereinafter Koh and Amoh).

Regarding claim 1, Koh teaches a display device comprising:
a light transmissive plate (14, Para 54) including a first front surface (1411, Fig. 7), a rear surface (1412, Fig. 7), and a hole (1451, Para 80, Fig. 7) formed at the rear surface (Fig. 7); and 
a display film (11/13, Para 7) attached to the rear surface of the light transmissive plate (Fig. 7),
wherein the display film includes:
a light transmissive substrate (11, Para 7; where material 13 is used to prevent the substrate from transmitting light, Para 52) having a second front surface attached to the light transmissive plate (Fig. 7),
a metal layer (reflecting layer 13, Para 52) formed on the second front surface (Fig. 7), and
a light source 12 (Para 80) is positioned in the hole (Fig. 7).
Koh does not specifically disclose that metal layer 13 is an electrode layer;
the light source electrically connected to the electrode layer;
wherein the light transmissive plate includes a second hole or a third hole,
wherein the second hole is formed at the first front surface of the light transmissive plate and laterally spaced apart from a position corresponding to the hole and configured such that light emitted by the light source is transmitted outwardly through the second hole, and
wherein the third hole is formed at the rear surface of the light transmissive plate and laterally spaced apart from the hole and configured to reflect light emitted by the light source toward the first front surface.
However, it is noted that the light source of Koh receives electric power from the substrate 11 and wherein the light source is mounted in the device as a wire bonded LED, a flip-chip LED, a surface mount device (SMD) type LED or an LED of some other type (Para 51).
Furthermore, it is noted that other that hole 1416 at surface 1412 of Fig. 7, the surface also has smaller holes similar to holes 142 at surface 1411.
Referring to Fig. 5 and 9, clearly depicts holes 142 on surfaces 1411 and 1412 (Para 82).
Thus, a person having ordinary skills in the art will find it obvious that surface 1412 of Fig. 7 comprise a hole; therefore, Koh obviously teaches
wherein the light transmissive plate includes a third hole (142, Fig. 7 –support from Fig. 5/9/Para 82),
wherein the third hole is formed at the rear surface of the light transmissive plate and laterally spaced apart from the hole (Fig. 7) and configured to reflect light emitted by the light source toward the first front surface (Fig. 7).
In view of such teaching, it would have been obvious to a person having ordinary skills in the art to combined the teachings of the Koh’s based on the rationale of combining prior art elements/teachings according to known methods to yield predictable results (MPEP 2143), such as improving light transmittance.
Referring to the invention of Amoh, Amoh teaches a method of forming a flip-chip light source LE1 on a support, wherein layer 11/12 function as electrodes and a reflecting layer (Para 45, Fig. 1B).
In view of such teaching by Amoh, it would have been obvious to a person having ordinary skills in the art to have the device of Koh comprises the teachings of Amoh based on the rationale of using known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).

Regarding claim 2, Koh teaches a display device wherein a haze value of a circumference surface of the hole is 2 to 50% (Para 55, in view of same material as claimed invention).  

Regarding claim 3, Koh teaches a display device further comprising: an adhesive layer (portion of 141 attaching to 13) formed on the rear surface of the light transmissive plate (Para 55).  

Regarding claim 7, Koh teaches a display device wherein at least any one of the second hole or the third hole has a notch shape (Fig. 7).

Regarding claim 8, Koh teaches a display device wherein the plate includes a glass or acrylic material (Para 55).  

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Cheong et al. [US PGPUB 20110249214] in view of Koh and further in view of Amoh (hereinafter Cheong).

Regarding claim 1, Cheong teaches a display device comprising:
a light transmissive plate (100, Para 32) including a first front surface (107, Fig. 2A), a rear surface (106, Fig. 2A), and a hole (111, Para 37, Fig. 2A) formed at the rear surface (Fig. 2A); and
a display film (10, Fig. 2A) attached to the rear surface of the light transmissive plate (Fig. 2A),
wherein the display film includes:
a substrate (11, Fig. 2A) having a second front surface (surface in contact with bottom of layer 20) attached to the light transmissive plate (Fig. 2A),
a metal layer (20, Para 34) formed on the second front surface (Fig. 2A), and
a light source (50, Para 35) positioned in the hole (Fig. 2A),
wherein the light transmissive plate includes a second hole or a third hole (third hole 102, Para 56, Fig. 2A),
wherein the second hole is formed at the first front surface of the light transmissive plate and laterally spaced apart from a position corresponding to the hole and configured such that light emitted by the light source is transmitted outwardly through the second hole, and
wherein the third hole is formed at the rear surface of the light transmissive plate and laterally spaced apart from the hole (Fig. 2A) and configured to reflect light emitted by the light source toward the first front surface (Fig. 2A, Para 56).
Cheong does not specifically disclose that substrate 11 is a light transmissive substrate,
metal layer 20 is an electrode layer, and
light source 50 is electrically connected to the electrode layer.
Referring to the invention of Koh, Koh teaches an assembly similar to Cheong’s invention, where 
a display film (11/13, Para 7) attached to the rear surface of the light transmissive plate 14 (Fig. 7),
wherein the display film includes:
a light transmissive substrate (11, Para 7; where material 13 is used to prevent the substrate from transmitting light, Para 52),
a metal layer (reflecting layer 13, Para 52).
Koh further teaches light source 12 can be formed as a wire bonded LED, a flip-chip LED, a surface mount device (SMD) type LED or an LED of some other type and where the light source receives electric power from the substrate 11 (Para 51).
In view of such teaching by Koh, it would have been obvious to a person having ordinary skills in the art to have the invention of Cheong comprise the teachings of Koh based on the rationale of using known technique to improve similar devices (methods, or products) in the same way (MPEP 2143); where such a technique provides knowledge of suitable material for forming the device and exemplary power connectivity for the device.
Referring to the invention of Amoh, Amoh teaches a method of forming a flip-chip light source LE1 on a support, wherein layer 11/12 function as electrodes and a reflecting layer (Para 45, Fig. 1B).
In view of such teaching by Amoh, it would have been obvious to a person having ordinary skills in the art to have the device of Koh comprises the teachings of Amoh based on the rationale of using known technique to a known device (method, or product) ready for improvement to yield predictable results (MPEP 2143).
A person having ordinary skill in the art will understand that the combination of the references would obvious teach the claimed invention of claim 1.

Allowable Subject Matter
Claims 9-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/           Primary Examiner, Art Unit 2819